DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 6-8, 10, 11, 13, 15, 16, 18, 21, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Newman (US 10167086).

Regarding claim 1, Newman teaches an apparatus for aircraft anti-icing (#303), the apparatus comprising: 
a nozzle body (#208);


Regarding claim 2, Newman teaches the apparatus of claim 1, wherein the first nozzle comprises an annular flange extending from the nozzle body (#403).

Regarding claim 3, Newman teaches the apparatus of claim 1, further comprising a second vane disposed in the first nozzle (#1001, see Fig. 10), the second vane configured to impart rotational movement of the hot gas moving through the first nozzle (column 7, lines 19-21).

Regarding claim 6, Newman teaches the apparatus of claim 1, wherein the first nozzle is tapered (#1000, #401, see Fig. 10; column 7, lines 27-30).

Regarding claim 7, Newman teaches the apparatus of claim 1, wherein a centerline axis of the nozzle body (#208, Fig. 3) is orthogonal with respect to a centerline axis of the first nozzle (#304, Fig. 3).

Regarding claim 8, Newman teaches the apparatus of claim 1, wherein the first vane comprises a helical geometry (#1001, Fig. 10).

Regarding claim 10, Newman teaches the apparatus of claim 1, wherein the nozzle body (#208) is configured to receive the flow of hot gas from a compression stage of an engine (#104; column 3, lines 50-54).



Regarding claim 13, Newman teaches an aircraft anti-icing system comprising: 
a source of a hot gas (engine core #203); 
a housing (#212); 
a conduit configured to carry the hot gas from the source to the housing (#207; column 3, lines 50-54); 
an outlet nozzle coupled to the conduit (#213), the outlet nozzle comprising: 
a nozzle body (#208); 
a first nozzle extending from the nozzle body (#1000); and 
a first vane disposed in the first nozzle (#1001), the first vane configured to impart rotational movement of the hot gas moving through the first nozzle (column 7, lines 19-21).

Regarding claim 15, Newman teaches the aircraft anti-icing system of claim 13, wherein the first nozzle comprises an annular flange extending from the nozzle body (#401).

Regarding claim 16, Newman teaches the aircraft anti-icing system of claim 15, wherein the annular flange is tapered (#401, Fig. 10).

Regarding claim 18, Newman teaches the aircraft anti-icing system of claim 15, wherein the first vane comprises at least one of a clockwise helix geometry or a counter clockwise helix geometry (Fig. 10).

Regarding claim 21, Newman teaches the apparatus of claim 1, wherein the first vane (#1001) is disposed internal to the first nozzle (#1000, Fig. 11), the first vane is configured to impart rotational movement of a hot gas ejected from the first nozzle (column 7, lines 19-21).

Regarding claim 22, Newman teaches the apparatus of claim 1, wherein the first vane (#1001) is disposed in a flow path of the hot gas (intended for mixing the hot gas, column 7, lines 10-16, therefore, the vanes are in the flow path of the hot gas). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 5, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Newman (US 10167086) as applied to claims 1, 8, and 15 above, and further in view of Fletcher (US 11117669).

Regarding claim 4, Newman teaches the apparatus of claim 1. Newman does not appear to teach a beam bifurcating the nozzle. Fletcher teaches a first beam (#40 between connection points on #32) disposed at an exit plane of the first nozzle (#32), the first beam bifurcating the first nozzle (column 5, lines 25-26), and the first vane (#40) extending from the first beam (Fig. 3). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of 

Regarding claim 5, Newman, as modified, teaches the apparatus of claim 4. Fletcher further teaches a second beam (#40 between connection points on #30) disposed at an entrance plane of the first nozzle (#30), the second beam bifurcating the first nozzle (column 5, lines 25-26), and the first vane (#40) extending from the second beam (Fig. 3). 

Regarding claim 12, Newman teaches the apparatus of claim 8. Newman does not appear to teach the vane dividing flow paths in the nozzle. Fletcher teaches the vane divides a first flow path through the first nozzle from a second flow path through the first nozzle (column 5, lines 25-26). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Newman with the separate flow paths of Fletcher. Doing so would prevent early mixing of the flows and improve distribution of the fluid to components of the aircraft (Fletcher: column 4, lines 9-11).

Regarding claim 17, Newman teaches the aircraft anti-icing system of claim 15.  Newman does not appear to teach a bifurcating beam. Fletcher teaches first beam (#40 between connection points on #32) disposed at an exit plane (#32) of the first nozzle, the first beam bifurcating the first nozzle (column 5, lines 25-26), and the first vane extending from the first beam (Fig. 3); and a second beam (#40 between connection points on #30) disposed at an inlet plane of the first nozzle (#30), the second beam bifurcating the first nozzle (column 5, lines 25-26), and the first vane extending from the second beam (Fig. 3). It would have been obvious to one of ordinary skill in the art before the effective filing date to .

Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Newman (US 10167086) as applied to claims 1 and 13 above, and further in view of Vest (US 6267328).

Regarding claim 9, Newman teaches the apparatus of claim 1. Newman appears to only teach one nozzle. Vest teaches a second nozzle (#46) extending from the nozzle body (#34). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Newman with the plural nozzles of Vest. Doing so would distribute the bleed air throughout the housing more evenly by increasing mixing throughout the longitudinal direction of the housing.

Regarding claim 14, Newman teaches the aircraft anti-icing system of claim 13, wherein the outlet nozzle (#213) is configured to increase a speed of the hot gas exiting the first nozzle (by lowering pressure; column 4, lines 48-56), and the hot gas mixes with air from the housing after the hot gas exits the first nozzle (Figs. 3 and 10, exits #100 into #212 air).
Newman does not appear to specifically teach a port for exhausting air from the housing. Vest teaches a port (#38) for exhausting air from the housing (#14). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Newman with the exhaust port of Vest. Doing so would allow the air to escape and allow hot bleed air to enter the housing and cooled air to exit, increasing heat in the housing and improving ice control.

Response to Arguments
Applicant's arguments filed 1/12/2022 have been fully considered but they are not persuasive. 
the nozzle not drawing in air from the airflow channel) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The nozzle in Newman is disclosed as being element #1000. The hot air from the engine as well as entrained air exit the end of nozzle #1000. Collectively, the structure with #1000 and the hot air nozzle #213 connected via #403 serve as the first nozzle structure. Therefore, the fins are located within the nozzle, as they are located within #1000 and impart rotational movement on hot gas moving through the nozzle #1000. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571)272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.E.D./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647